UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2010 Commission File No. 000-51229 STRATUM HOLDINGS, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) Three Riverway, Suite 1590 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant's telephone number, including area code) Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.01 par value Indicate by check mark if the Registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act): Yes [ ] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act): Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X] No: [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes: [ ] No: [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes [ ] No [X] The aggregate market value of Common Stock held by non-affiliates of the Registrant (based upon the closing price of such shares as quoted on the OTC Bulletin Board) as of the last business day of the most recently completed second fiscal quarter was approximately $50,000. The number of shares outstanding of the Registrant's Common Stock as of March 30, 2011 was 2,655,738 shares. STRATUM HOLDINGS, INC. 2-K INDEX Page PART I Item 1 and 2. Description of Business and Properties. 3 Item 3. Legal Proceedings. 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 8 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 8. Financial Statements and Supplementary Data. 13 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 13 Item 9A. Controls and Procedures. 14 Item 9B. Other Information. 15 PART III Item 10. Directors, Executive Officers and Corporate Governance. 16 Item 11. Executive Compensation. 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 18 Item 13. Certain Relationships and Related Transactions, and Director Independence. 19 Item 14. Principal Accounting Fees and Services. 19 PART IV Item 15. Exhibits, Financial Statement Schedules. 19 Signatures. 43 - 2 - PART I Item 1 and 2. Description of Business and Properties. Stratum Holdings, Inc. (“we” or the “Company”) is a holding company headquartered in Houston, Texas, which has operations in both the domestic Exploration & Production business and the Canadian Energy Services business.In the domestic Exploration & Production business, our wholly-owned subsidiaries, CYMRI, L.L.C. and Triumph Energy, Inc., own working interests in approximately 60 producing oil and gas wells in Texas and Louisiana, with net production of approximately 700 MCF equivalent per day.Our operations in the Canadian Energy Services business are conducted through our wholly-owned subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”), which provide on-site drilling and completion consulting services to oil and gas operators, primarily in Canada. Beginning in 2004 with a platform as a small construction services company (known as Tradestar Services, Inc.) the Company converted into its present energy format through a series of corporate level transactions as follows: · Acquisition of CYMRI Corporation and its subsidiaries, Petroleum Engineers, Inc. and Triumph Energy, Inc., in May 2006 for a net cost of $12.7 million; · Acquisition of Decca Consulting, Ltd., a Canadian Energy Services company, in March 2007 for a net cost of $5.7 million; and · Sale of Petroleum Engineers, Inc. (“PEI”), a domestic Energy Services subsidiary, in March 2008 for a sales price of $15 million. As a result of the PEI sale, we exited from the domestic portion of our Energy Services segment in March 2008, leaving us with our core operations in the domestic Exploration & Production segment as well as the Canadian portion of our Energy Services segment.We operate these two continuing business on an essentially autonomous basis.We are considering a possible sale of Decca and recently entered into a non-binding letter of intent in that regard (see “Item 9B. Other Information”). We seek to increase shareholder value through an approach focused on both organic growth and acquisition opportunities in the energy industry. Our management team has executive level contacts throughout the energy industry and has experience in leveraging contacts in one industry sector to generate opportunities in other industry sectors, as well as expertise in closing and integrating acquisition opportunities. The following two sections provide additional background information on our domestic Exploration & Production business and our Canadian Energy Services business. Exploration & Production The Company’s Exploration & Production operations commenced with the acquisition of The CYMRI Corporation (“CYMRI”) in May 2006 for a combination of cash, notes payable and Common Stock totaling $12.7 million.CYMRI was originally formed by our present Chief Executive Officer, Larry Wright, in July 2001 to acquire long-lived oil and gas reserves.CYMRI completed a total of five oil and gas property acquisitions in South Texas, primarily known as the Burnell and Kibbe Fields, in 2001-2003. CYMRI acquired PEI in June 2004 for total consideration of $5.1 million and that acquisition included interests in non-operated oil and gas properties in South Louisiana owned by Triumph Energy, Inc., a PEI affiliate.The Company’s sale of PEI in March 2008 did not include the business or properties of Triumph Energy, Inc. Shown below are certain SEC required disclosures regarding the Exploration & Production segment. - 3 - Oil and Gas Reserves The following table sets forth summary information with respect to CYMRI’s proved oil and gas reserves, as estimated by the Company, based on consultation with an independent reservoir engineering firm, as of December31, 2010: Oil Gas Total PV10 Value (MBbl) (MMcf) (MMcfe) (000's) Proved developed reserves $ Proved undeveloped reserves 48 - Total proved reserves Discounted future income taxes ) Standardized measure of discounted future net cash flows $ Reservoir engineering is a subjective process of estimating underground accumulations of crude oil, condensate and natural gas that cannot be measured in an exact manner, and the accuracy of any reserve estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. The quantities of oil and gas that are ultimately recovered, production and operating costs, the amount and timing of future development expenditures and future oil and gas sales prices may differ from those assumed in these estimates.Therefore, the pre-tax PV 10 Value amounts shown above should not be construed as the current market value of the oil and gas reserves attributable to the Company’s properties.The pre-tax PV 10 Value may be considered a non-GAAP measure as defined by the Securities and Exchange Commission (“SEC”). In accordance with the guidelines of the SEC, the reservoir engineers’ estimates of future net revenues from our properties and the pre-tax PV 10 Value amounts thereof are made using oil and gas sales prices in effect as of the dates of such estimates and are held constant throughout the life of the properties, except where such guidelines permit alternate treatment, including the use of fixed and determinable contractual price escalations. The average beginning of the month prices for the year ended December 31, 2010 used in such estimates were $75.69 per barrel of oil and $4.74 per Mcf of gas. Productive Oil and Gas Wells and Acreage As of December 31, 2010, CYMRI maintained ownership interests in a total of 34.0 gross (25.5 net) productive wells in the State of Texas and 28.0 gross (5.2 net) productive wells in the State of Louisiana for a grand total of 62.0 gross (30.7 net) productive oil and gas wells.CYMRI did not participate in the drilling of any new oil and gas wells in the three years ended December 31, 2010. As of December 31, 2010, CYMRI had ownership interests in approximately 3,000 net productive acres in the States of Texas and Louisiana.CYMRI had no significant interests in any undeveloped acreage. Production Prices and Costs The average per barrel oil price received for CYMRI’s net oil production in the years ended December 31, 2010, 2009 and 2008 were $75.34, $64.03 and $113.89, respectively.The average per Mcf gas price received for CYMRI’s net gas production in the years ended December 31, 2010, 2009 and 2008 were $4.64, $7.35 and $10.50, respectively.In the same periods, CYMRI’s net production costs averaged $5.93, $4.42 and $7.11, respectively, per Mcf equivalent. - 4 - CYMRI’s oil and gas production is sold to various purchasers in the States of Texas and Louisiana at spot or market sensitive prices under short-term contracts.CYMRI had no delivery commitments in the three years ended December 31, 2010. Energy Services As of December 31, 2010, the Company’s operations in the Energy Services segment were conducted through our wholly-owned subsidiaries, Decca Consulting, Ltd., acquired in 2007, and Decca Consulting, Inc., formed in 2010 (collectively referred to as “Decca”).Decca has its office in Calgary, Canada, with a cadre of up to 100 independent field consultantswho provide drilling, completion and other on-site consulting services on a seasonal basis to oil and gas operators in Alberta and neighboring provinces as well as in selected international locations.These services are generally performed on a per diem rate for the customer operators, pursuant to term agreements which are subject to periodic rate adjustments.Decca’s customers include a number of international oil and gas companies with operations in Canada in addition to some of the largest independent oil and gas companies based in Canada. Decca was formed in May 2003 as the successor to a company formed by the original principals in 1983 and was acquired by Stratum in March 2007.Since that time, Decca has operated as a generally autonomous subsidiary of Stratum.Decca owns no real property and has only a relatively small amount of office equipment and furniture.The company has historically had no employees and all of its functions, including management and administrative matters, are performed by independent consultants. The work Decca performs in Canada is typically seasonal due to weather considerations.The Canadian consulting work normally reaches a peak in the first quarter of each year, then usually declines in the second quarter due to the spring thaw before increasing again in the third and fourth quarters.Decca attempts to mitigate the impact of this seasonality by maintaining a low overhead cost structure as evidenced by having no permanent employees. Strategic Plans The Company has reported substantial consolidated operating losses and working capital deficits since completing the acquisitions of CYMRI/PEI in May 2006 and Decca in March 2007.In order to address its liquidity needs, the Board of Directors authorized Management in July 2007 to pursue a range of alternative actions which culminated in the sale of PEI to an affiliate of Hamilton in March 2008.Since completing this sale, we have substantially reduced the Company’s level of corporate overhead expenses.We may decide to expand our domestic Exploration & Production business by making selective acquisitions of low risk oil and gas properties with exploitation potential.Since late 2010, we have considered a possible sale of Decca and in March 2011 we entered into a non-binding letter of intent to sell Decca (see “Item 9B. Other Information”). Competition Competition in the domestic Exploration & Production segment is extremely intense.Competitors include major oil and gas companies, large and small independent producers, and individual producers and operators.Many competitors have financial resources substantially greater than ours, and staffs and facilities substantially larger than ours.In the Exploration & Production segment, our success in operating our existing oil and gas properties as well as in acquiring and developing additional properties will depend on our ability to operate in this highly competitive environment.Competition in the Canadian Energy Services segment is likewise very intense coming from a broad spectrum of large and small service providers operating in Canada and elsewhere. - 5 - Employees As of December 31, 2010, the Company had a total of seven permanent employees between its corporate headquarters located in Houston, Texas, and its domestic Exploration & Production offices located in Lafayette, Louisiana (all of these individuals are employed by CYMRI, L.L.C.).As previously noted, Decca has historically had no employees and all of its business functions are performed in Calgary, Alberta, by independent consultants. Regulation The oil and gas industry is subject to extensive U.S. and Canadian governmental regulations which affect our domestic Exploration & Production and Canadian Energy Services segments.These governmental mandates include federal and state/provincial regulations governing environmental quality and pollution control, state limits on allowable rates of production by individual well or proration unit, the amount of oil and gas available for sale, the availability of adequate pipeline and other transportation and processing facilities and the marketing of competitive fuels. Oil and Gas Terminology The following terms are used to describe quantities of oil and natural gasin this document. · Bbl—One stock tank barrel, or 42 US gallons liquid volume, of crude oil or other liquid hydrocarbons. · Mcf—One thousand cubic feet of natural gas. · MBbl—One thousand Bbls. · MMcf—One million cubic feet of natural gas. · MMcfe—One million cubic feet of natural gas equivalent, converting oil to gas at the ratio of 6 Mcf of gas to 1 Bbl of oil. Available Information Our website address is www.stratum-holdings.com, however, the website information is not part of this report. We file annual, quarterly, and special reports, proxy statements, and other information periodically with the SEC.Such reports, proxy statements and other information filed with the SEC may be accessed electronically by means of the SEC's website at www.sec.gov.This material may also be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Item 3. Legal Proceedings. Triumph Energy, Inc., a subsidiary in the Exploration & Production segment, and PEI are joint defendants in several lawsuits involving professional liability and other matters arising in the normal course of business in the State of Louisiana.It is not practical at the present time to determine the amount or likelihood of an unfavorable outcome to the Company’s consolidated financial position or results of operations of any of the these actions against Triumph.The Company believes that Triumph has meritorious defenses in each case and is vigorously defending these matters. - 6 - In October 2008, an insurer for the Company’s inactive Construction Staffing subsidiary filed a lawsuit against the subsidiary alleging default on a premium finance obligation in the amount of approximately $200,000, plus interest and attorney’s fees.The Company believes that its inactive Construction Staffing subsidiary has a meritorious position in this matter and has not engaged legal counsel to defend this case.A non-appealable judgment was rendered in favor of the plaintiff in January 2011, however, the Company does not believe that it could be held liable for damages owing by its defunct Construction Staffing subsidiary. With respect to the proceedings noted above, none involves primarily a claim for damages, exclusive of interest and costs, in excess of 10 percent of the Company’s current assets on a consolidated basis. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Since July 2005, our Common Stock has been quoted and traded on the OTC Bulletin Board.In March 2007, our trading symbol was changed to STTH.OB.Because we trade in the OTC Bulletin Board, a shareholder may find it difficult to dispose of or obtain accurate quotations as to price of our Common Stock. In addition, the Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure related to the market for penny stock and for trades in any stock defined as a penny stock. On December 17, 2009, we completed a 1-for-10 reverse stock split of our Common Stock, pursuant to a plan approved by our Board of Directors.Accordingly, all Common Stock share and per share amounts in this annual report have been retroactively adjusted to reflect the reverse stock split.As of March 30, 2011, we had a total of 2,655,738 shares of our Common Stock outstanding and the number of holders of record of our Common Stock at that date was approximately 100.The following table sets forth the high and low bid prices of our Common Stock for each quarter during the calendar years 2009 and 2010: Bid Price High Low First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter - 7 - We have never declared nor paid any cash dividends on our Common Stock and do not anticipate declaring any dividends in the foreseeable future.We expect to retain our cash for the operation and maintenance of our business.In addition, our senior bank credit facility contains restrictions on the payment of dividends to the holders of our Common Stock.We have made no repurchases of our Common Stock for the year ended December 31, 2010.The table below provides information relating to the Company’s equity compensation plans as of December 31, 2010: Category Number of Securities To be issued Upon exercise of Outstanding Options and Warrants Weighted- average Exercise price Of Outstanding Options and Warrants Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Equity compensation plans approved bysecurity holders $ 9.18 Equity compensation plans not approved by security holders 21.00 Total $ 13.29 Item 6. Selected Financial Data. Information for this Item is not required as the Registrant is a “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the Company’s consolidated financial statements and notes thereto included in Item 8 in this Annual Report on Form 10-K. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Overview Stratum Holdings, Inc. (“we” or the “Company”) is a Nevada corporation, which has operations in both the domestic Exploration & Production business and the Canadian Energy Services business.In the domestic Exploration & Production business, our wholly-owned subsidiaries, CYMRI, L.L.C. and Triumph Energy, Inc., own working interests in approximately 60 producing oil and gas wells in Texas and Louisiana, with net production of approximately 750 MCF equivalent per day.Our operations in the Canadian Energy Services business are conducted through our wholly-owned subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”), which provide on-site drilling and completion consulting services to oil and gas operators, primarily in Canada. - 8 - We sold the capital stock of our former domestic Energy Services subsidiary, Petroleum Engineers, Inc. (“PEI”), to Hamilton Engineering, Inc. (“Hamilton”) in March 2008.As a result of the PEI sale, we exited from the domestic portion of our Energy Services segment leaving us with the Canadian portion of our Energy Services segment as well as our operations in the domestic Exploration & Production segment.We operate these two continuing business on an essentially autonomous basis. Due to volatility in worldwide energy prices and tightening in credit markets, we have faced significant financial and operational challenges in the past two years and expect them to continue in the near term.Since late 2010, we have considered a possible sale of Decca and in March 2011 we entered into a non-binding letter of intent to sell Decca (see "Item 9B. Other Information"). Results of Operations The following discussion reflects the revenues and expenses of our retained Canadian Energy Services and our domestic Exploration & Production segments as continuing operations while the revenues and expenses of our exited domestic Energy Services segment are reported as discontinued operations. Year ended December 31, 2010 versus year ended December 31, 2009 — Total revenues from continuing operations for the year ended December 31, 2010 were $22,741,000 compared to $17,454,000 for the year ended December 31, 2009. Revenues from Decca’s Energy Services for the year ended December 31, 2010 were $20,058,000 compared to $14,768,000 for the year ended December 31, 2009.This increase reflected a significantly higher level of work in Canada during the 2010 summer months compared to 2009 as well as a substantial increase in new work for Decca’s non-Canadian customers.Decca’s billings for Energy Services in the year ended December 31, 2010 were approximately 16,375 man days at an average billing rate of approximately $1,225 per day. Revenues from CYMRI’s oil and gas sales for the year ended December 31, 2010 were $2,626,000 compared to $2,613,000 for the year ended December 31, 2009.In the year ended December 31, 2010, revenues from oil production were $2,289,000, reflecting volumes of 30,379 barrels at an average price of $75.34 per barrel, while gas revenues were $337,000, reflecting volumes of 72,540 Mcf at an average price of $4.64 per Mcf.On an overall basis, these amounts reflect a 30% secular increase in average oil and gas prices which was largely offset by a 22% decline in production volumes.The Company believes that continuing declines in CYMRI’s production volumes are likely in the foreseeable future. Costs of Decca’s Energy Services for the year ended December 31, 2010 were $18,471,000 versus $13,491,000 for the year ended December 31, 2009.This increase in costs of Energy Services was in line with the previously noted increase in Decca’s Energy Services revenues.As a result of competitive pressures, Decca experienced a reduction in the gross margin on its consulting services to approximately 8% of gross revenues in the year ended December 31, 2010 from 9% in the year ended December 31, 2009. Lease operating expenses (“LOE”), including production taxes, were $1,509,000 for the year ended December 31, 2010 versus $1,804,000 for the year ended December 31, 2009, representing LOE of CYMRI’s oil and gas production operations.This decrease was due to a reduction in certain non-recurring lease operating expenses, primarily in CYMRI’s Burnell Field, between these two periods. Depreciation, depletion and amortization (“DD&A”) expense for the year ended December 31, 2010 was $528,000 versus $1,120,000 for the year ended December 31, 2009, representing DD&A of CYMRI’s oil and gas properties.This decrease was due to substantially lower depletion rates resulting from positive reserve revisions as well as lower production volumes. - 9 - Impairment expense applicable tothe goodwill assigned in the Decca acquisition was zero for the year ended December 31, 2010 compared to $1,900,000 for the year ended December 31, 2009.We recognized a non-cash impairment adjustment to the carrying value of the Decca goodwill in the first quarter of 2009 in the amount of $1,900,000, based on then current projections of Decca’s discounted future net cash flows (see Note 3).Impairment expense applicable to oil and gas properties was zero for the year ended December 31, 2010 compared to $907,000 for the year ended December 31, 2009 with the latter amounts reflecting a non-cash “ceiling test” adjustment under the full cost accounting rules, as more fully described in Note 3. Workover expenses for the year ended December 31, 2010 were $475,000 versus $425,000 for the year ended December 31, 2009, representing workovers on CYMRI’s South Texas oil and gas properties.This relatively small increase was largely experienced in CYMRI’s Kibbe Field. Selling, general and administrative (“SG&A”) expenses for the year ended December 31, 2010 were $1,814,000 compared to $2,076,000 for the year ended December 31, 2009.This decrease reflected a continuing reduction in the level of corporate overhead expenses following the PEI sale in March 2008. Interest expense for the year ended December 31, 2010 was $790,000 versus $764,000 for the year ended December 31, 2009.This increase was mostly due to higher borrowing costs associated with Decca’s revolving bank credit and factoring agreements (see Note 6). Gain on debt extinguishment for the year ended December 31, 2010 was $439,000 compared to zero for the year ended December 31, 2009.This increase was due to the forgiveness of a portion of the principal and all of the accrued interest on unsecured notes payable to certain unrelated parties in March 2010 (see Note 6). Gain on oil and gas derivatives for the year ended December 31, 2010 was $51,000 versus a loss of $184,000 for the year ended December 31, 2009.The current year amount was due to an unrealized gain on the change in fair value of CYMRI’s outstanding oil and gas derivative contracts (see Note 5). Income taxes attributable to continuing operations were a benefit of $139,700 for the year ended December 31, 2010 compared to a benefit of $1,451,000 for the year ended December 31, 2009.This relative change reflects a benefit rate of 39% in the current period on pre-tax net loss from continuing operations in the amount of $357,000. Income from discontinued operations, net of income taxes, was zero for the year ended December 31, 2010 compared to a net loss of $25,000 for the year ended December 31, 2009.As further described in Note 4, we sold the capital stock of our domestic Energy Services subsidiary, PEI, to Hamilton in March 2008.The 2008 sales gain was subsequently reduced in March 2009 due to payment of an indemnified loss in the amount of $39,000 resulting in an after-tax net loss of $25,000 for the year ended December 31, 2009. Liquidity and Capital Resources Operating activities.Net cash used in operating activities from continuing operations for the year ended December 31, 2010 was $393,000 compared to net cash used of $1,505,000 for the year ended December 31, 2009.This net increase in operating cash flows reflected relative improvements in the levels of cash generated by both of the Company’s operating segments.Net cash used in operating activities from discontinued operations was zero for the year ended December 31, 2010 compared to $25,000 for the year ended December 31, 2009. - 10 - Investing activities.Net cash provided by investing activities for the year ended December 31, 2010 was $1,474,000 compared to $1,318,000 for the year ended December 31, 2009.The primary sources of net cash provided by investing activities in both years were the conversions of previously restricted cash to unrestricted cash subsequent to the March 2008 sale of PEI.Such conversions consisted of a two-year escrow account expiring in 2010 in the amount of $1.6 million and a one-year tax reserve account expiring in 2009 in the amount of $1.5 million (see Note 4).Offsetting these conversions were capital expenditures for property and equipment in the amounts of $140,000 and $172,000 for the years ended December 31, 2010 and 2009, respectively. Financing activities.Net cash used in financing activities for the year ended December 31, 2010 was $1,082,000 compared to net cash provided by financing activities of $151,000 in the year ended December 31, 2009.This relative decrease in financing cash flows was primarily due to the payment of unsecured notes payable to certain related and unrelated parties in March 2010 (see Note 6). Following the sale of PEI in March 2008, we have remaining long term debt obligations to banks and other lenders (see Note 6).A substantial portion of our long term debt is in the form of a bank credit facility secured by CYMRI’s producing oil and gas properties.Borrowings under the bank credit agreement amounted to $2,951,000 as of December 31, 2010 and are subject to a borrowing base, which is periodically redetermined, based on oil and gas reserves.The bank credit agreement does not require monthly principal payments so long as outstanding borrowings are less than a declining borrowing base.As of December 31, 2010, the borrowing base stood at $2,951,000, with a scheduled maturity date in April 2011, however, the bank has informally agreed to extend the maturity on a month-to-month basis provided CYMRI makes monthly payments of $25,000 principal plus accrued interest during the extension period.The Company is currently seeking commitments from other financial institutions for a new credit facility to replace the maturing credit agreement. The CYMRI bank credit agreement requires the maintenance of certain financial covenants regarding interest coverage level, total debt level, and the level of administrative expenses.Due primarily to operational circumstances occurring in early 2010, CYMRI did not meet these financial covenants under the credit agreement as of December 31, 2010.The bank is aware of these covenant violations, however, it has not requested, nor does the Company expect it to request, accelerated payment of this debt, which is classified in our current liabilities, as a result of both the covenant violations and the scheduled maturity. As of December 31, 2010, we also had outstanding institutional borrowings of $1,807,000 under a factoring facility, which is secured by accounts receivable of Decca, our Canadian Energy Services subsidiary (see Note 6).This factoring agreement with a Canadian factoring company became effective in October 2010 and provides for a revolving borrowing base of 75% of qualifying accounts receivable up to $4,000,000 (Cdn) at an annual interest rate of 18.25%, compounded daily, for a minimum of 15 days.The factoring agreement includes customary restrictive covenants on Decca’s operations but does not include any financial covenants.The factoring agreement replaced a revolving bank credit agreement which expired in September 2010. We also have other debt amounts outstanding to the sellers of acquired businesses and to stockholders as more fully described in Note 6 and reflected in the table below (however, we have no off Balance Sheet arrangements).The following table sets forth the contractual obligations under our long-term debt and operating lease agreements as of December 31, 2010 (in thousands): - 11 - Payments Due By Period Total 2012-2013 2014-2015 After 2015 Long-term debt $ $ $ $
